Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1-40 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-40 of copending Application No. 17/523,051. 
The present application claims the same subject matter of gesture recognition using multiple antenna, which is same as the copending Application No. 17/523,051. 
For example:
17/523,051
17/500,747
1. A method comprising: receiving, by a computing device, a plurality of incoming radio frequency (RF) signals generated by at least one outgoing RF signal reflecting off two or more portions of a user; processing, by the computing device, a set of data originating from the incoming RF signals to extract information about movements of each of the portions of the user; determining, by the computing device and based on the information about the movements of each of the portions of the user, a relative movement between the portions of the user; and processing, by the computing device, the relative movement between the portions of the user to identify a gesture performed by at least one of the portions of the user.
1. A method comprising: receiving, by a computing device, a plurality of incoming RF signals generated by at least one outgoing RF signal reflecting off a target object; processing, by the computing device, a set of data originating from the incoming RF signals to extract millimeter-scale information about the target object; and processing, by the computing device, the millimeter-scale information about the target object to identify a micro gesture performed by the target object.
2. The method of claim 1, wherein: the set of data comprises raw data; and the processing the set of data comprises applying at least one beamforming technique on the raw data.
2. The method of claim 1, wherein: the set of data comprises raw data; and the processing the set of data comprises applying at least one beamforming technique on the raw data.
3. The method of claim 1, further comprising: generating, by the computing device, raw data corresponding to the incoming RF signals; and transforming, by the computing device, the raw data into at least one transformation, wherein: the transformation comprises one or more of: an I/Q transformation that yields one or more complex vectors containing phase and amplitude information, a beamforming transformation that yields a spatial representation of the portions of the user, a range-Doppler transformation that yields velocity and direction information about the portions of the user, a range profile transformation that yields recognition information about the portions of the user, a micro-Doppler transformation that yields high-resolution recognition information about the portions of the user, or a spectrogram transformation that represents corresponding frequencies of the incoming RF signals; and the set of data comprises the transformation.
3. The method of claim 1, further comprising: generating, by the computing device, raw data corresponding to the incoming RF signals; and transforming, by the computing device, the raw data into at least one transformation, wherein: the transformation comprises one or more of: an I/Q transformation that yields one or more complex vectors containing phase and amplitude information, a beamforming transformation that yields a spatial representation of the target object, a range-Doppler transformation that yields velocity and direction information about the target object, a range profile transformation that yields recognition information about the target object, a micro-Doppler transformation that yields high-resolution recognition information about the target object, or a spectrogram transformation that represents corresponding frequencies of the incoming RF signals; and the set of data comprises the transformation.
4. The method of claim 1, wherein the processing the set of data comprises first processing the set of data at a coarser resolution and subsequently processing the set of data at a finer resolution.
4. The method of claim 1, wherein the processing the set of data comprises first processing the set of data at a coarser resolution and subsequently processing the set of data at a finer resolution
5. The method of claim I, wherein the set of data includes Doppler information about each of the portions of the user over time.
5. The method of claim 1, wherein the set of data includes information about a plurality of portions of the target object.
6. The method of claim 1, wherein the set of data further includes information about millimeter-scale movement of the portions of the user.

6. The method of claim 5, wherein the set of data further includes information about millimeter-scale movement of the portions of the target object.
7. The method of claim 6, wherein the set of data further includes information about millimeter-scale movement of the portions of the user.
7. The method of claim 6, wherein the set of data further includes information about millimeter-scale movement of the portions of the target object at a plurality of times.
8. The method of claim 1, wherein the portions of the user comprise respective fingers of a hand of the user.
8. The method of claim 5, wherein: the target object comprises a hand; and the portions comprise respective fingers of the hand.
9. The method of claim 8, wherein the gesture comprises the hand of the user forming a certain shape.
9. The method of claim 8, wherein the micro gesture comprises the hand forming a certain shape.
10. The method of claim 9, wherein the gesture further comprises one or more fingers in a certain orientation relative to other parts of the hand of the user.
10. The method of claim 9, wherein the micro gesture further comprises one or more fingers in a certain orientation relative to other parts of the hand.
11. A device configured to identify a relative-movement gesture performed by a target object, the device comprising: a processor; and a computer-readable media comprising instructions that, when executed by the processor, cause the device to: receive a plurality of incoming radio frequency (RF) signals generated by at least one outgoing RF signal reflecting off the target object; generate signal data corresponding to the incoming RF signals; determine, based on the signal data, that the target object has performed the relative-movement gesture, the relative-movement gesture comprising a portion of the target object moving relative to another portion of the target object; and output an indication of the relative-movement gesture.
11. A device configured to identify a micro gesture performed by a target object, the device comprising: a processor; and a computer-readable media comprising instructions that, when executed by the processor, cause the device to: receive a plurality of incoming RF signals generated by at least one outgoing RF signal reflecting off the target object; generate signal data corresponding to the incoming RF signals; determine, based on the signal data, that the target object has performed the micro gesture, the micro gesture being on a millimeter scale; and output an indication of the micro gesture.
12. The device of claim 11, wherein the device comprises a smartphone.
12. The device of claim 11, wherein the device comprises a smartphone.
13. The device of claim 11, wherein the instructions further cause the device to transmit the at least one outgoing RF signal using one or more of: time diversity, frequency diversity, or spatial diversity.
13. The device of claim 11, wherein the instructions further cause the device to transmit the at least one outgoing RF signal using one or more of: time diversity, frequency diversity, or spatial diversity.
14. The device of claim 11, wherein: the instructions further cause the processor to receive a plurality of other incoming RF signals generated by one or more other outgoing RF signals reflecting off the target object at respective previous times; the generation of the signal data comprises generating signal data for the incoming RF signals and other signal data for the other incoming RF signals; and the determination that the target object has performed the relative-movement gesture is based further on the other signal data.
14. The device of claim 11, wherein: the instructions further cause the processor to receive a plurality of other incoming RF signals generated by one or more other outgoing RF signals reflecting off the target object at respective previous times; the generation of the signal data comprises generating signal data for the incoming RF signals and other signal data for the other incoming RF signals; and the determination that the target object has performed the micro gesture is based further on the other signal data.
15. The device of claim 11, further comprising a plurality of receive antennas, wherein: the receipt of the incoming RF signals comprises receiving the incoming RF signals via respective ones of the receive antennas; and the generation of the signal data comprises applying at least one beamforming technique on the incoming RF signals.
15. The device of claim 11, further comprising a plurality of receive antennas, wherein: the receipt of the incoming RF signals comprises receiving the incoming RF signals via respective ones of the receive antennas; and the generation of the signal data comprises applying at least one beamforming technique on the incoming RF signals.
16. The device of claim 11, wherein the determination that the target object has performed the relative-movement gesture is based further on millimeter-scale movement of portions of the target object.
16. The device of claim 11, wherein the determination that the target object has performed the micro gesture is based further on millimeter-scale movement of portions of the target object.
17. The device of claim 16, wherein the determination that the target object has performed the relative-movement gesture is based further on determining that the millimeter-scale movement of the portions of the target object corresponds to a transformation of the target object into a physical configuration or shape.
17. The device of claim 16, wherein the determination that the target object has performed the micro gesture is based further on determining that the millimeter- scale movement of the portions of the target object corresponds to a transformation of the target object into a physical configuration or shape.
18. The device of claim 11, wherein the target object is a hand.
18. The device of claim 11, wherein the target object is a hand.
19. The device of claim 18, wherein the relative-movement gesture comprises one or more fingers of the hand moving, or in a certain orientation, relative to other parts of the hand.
19. The device of claim 18, wherein the micro gesture comprises one or more fingers of the hand moving, or in a certain orientation, relative to other parts of the hand.
20. The device of claim 18, wherein the relative-movement gesture comprises a finger of the hand forming a shape.
20. The device of claim 18, wherein the micro gesture comprises a finger of the hand forming a shape.
21. A device configured to identify a relative-movement gesture performed by a target object, the device comprising: a processor; and a computer-readable media comprising instructions that, when executed by the processor, cause the device to: receive a plurality of incoming radio frequency (RF) signals generated by at least one outgoing RF signal reflecting off the target object; generate signal data corresponding to the incoming RF signals; determine, based on the signal data and using at least one machine- learning algorithm, that the target object has performed the relative-movement gesture, the relative-movement gesture comprising a portion of the target object moving relative to another portion of the target object; and output an indication of the relative-movement gesture.
21. A device configured to identify a micro gesture performed by a target object, the device comprising: a processor; and a computer-readable media comprising instructions that, when executed by the processor, cause the device to: receive a plurality of incoming RF signals generated by at least one outgoing RF signal reflecting off the target object; generate signal data corresponding to the incoming RF signals; determine, based on the signal data and using at least one machine- learning algorithm, that the target object has performed the micro gesture, the micro gesture being on a millimeter scale; and output an indication of the micro gesture.
22. The device of claim 21, wherein the machine-learning algorithm is trained using other signal data corresponding to other instances of the relative-movement gesture.
22. The device of claim 21, wherein the machine-learning algorithm is trained using other signal data corresponding to other instances of the micro gesture.
23. The device of claim 21, wherein the machine-learning algorithm comprises one or more of a Random Forrest algorithm, a deep learning algorithm, an artificial neural network algorithm, a convolutional neural net algorithm, a clustering algorithm, or a Bayesian algorithm.
23. The device of claim 21, wherein the machine-learning algorithm comprises one or more of a Random Forrest algorithm, a deep learning algorithm, an artificial neural network algorithm, a convolutional neural net algorithm, a clustering algorithm, or a Bayesian algorithm.
24. The device of claim 21, wherein: the signal data comprises raw data; the instructions further cause the device to transform, using at least one other machine-learning algorithm, the signal data into a different representation; and the determination that the target object has performed the relative-movement gesture is based further on the different representation.
24. The device of claim 21, wherein: the signal data comprises raw data; the instructions further cause the device to transform, using at least one other machine-learning algorithm, the signal data into a different representation; and the determination that the target object has performed the micro gesture is based further on the different representation.
25. The device of claim 21, wherein: the target object is a hand; and the relative-movement gesture further comprises one or more fingers of the hand moving relative to other parts of the hand.
25. The device of claim 21, wherein: the target object is a hand; and the micro gesture further comprises one or more fingers of the hand moving, or in a certain orientation, relative to other parts of the hand.
26. The device of claim 21, wherein: the signal data comprises raw data; the instructions further cause the device to transform the signal data into a different representation; the different representation comprises one or more of: an I/Q transformation that yields one or more complex vectors containing phase and amplitude information, a beamforming transformation that yields a spatial representation of the target object, a range-Doppler transformation that yields velocity and direction information about the target object, a range profile transformation that yields recognition information about the target object, a micro-Doppler transformation that yields high-resolution recognition information about the target object, or a spectrogram transformation that represents corresponding frequencies of the incoming RF signals; and the determination that the target object has performed the relative-movement gesture comprises inputting the different representation into the at least one machine- learning algorithm.
26. The device of claim 21, wherein: the signal data comprises raw data; the instructions further cause the device to transform the signal data into a different representation; the different representation comprises one or more of: an I/Q transformation that yields one or more complex vectors containing phase and amplitude information, a beamforming transformation that yields a spatial representation of the target object, a range-Doppler transformation that yields velocity and direction information about the target object, a range profile transformation that yields recognition information about the target object, a micro-Doppler transformation that yields high-resolution recognition information about the target object, or a spectrogram transformation that represents corresponding frequencies of the incoming RF signals; and the determination that the target object has performed the micro gesture comprises inputting the different representation into the at least one machine-learning algorithm.
27. The device of claim 21, wherein the relative-movement gesture is three- dimensional.
27. The device of claim 21, wherein the micro gesture is three-dimensional.
28. The device of claim 21, wherein the determination that the target object has performed the relative-movement gesture comprises: determining, using a first stage, a classification of the target object; and determining, using a second stage, that the target object has performed the relative-movement gesture.
28. The device of claim 21, wherein the determination that the target object has performed the micro gesture comprises: determining, using a first stage, a classification of the target object; and determining, using a second stage, that the target object has performed the micro gesture.
29. The device of claim 28, wherein the second stage is based on the classification of the target object.
29. The device of claim 28, wherein the second stage is based on the classification of the target object.
30. The device of claim 28, wherein the classification of the target object comprises a classification of the target object as a certain body part.
30. The device of claim 28, wherein the classification of the target object comprises a classification of the target object as a certain body part.
31. A device configured to identify a relative-movement gesture performed by a target object, the device comprising: at least one transmit antenna; a plurality of receive antennas; a processor; and a computer-readable media comprising instructions that, when executed by the processor, cause the device to: receive a plurality of incoming radio frequency (RF) signals generated by at least one outgoing RF signal reflecting off the target object, each of the incoming RF signals received by one of the receive antennas; generate signal data corresponding to the incoming RF signals; determine, based on the signal data, that the target object has performed the relative-movement gesture, the relative-movement gesture comprising a first portion of the target object moving relative to a second portion of the target object; and output an indication of the relative-movement gesture.
31. A device configured to identify a micro gesture performed by a target object, the device comprising: at least one transmit antenna; a plurality of receive antennas; a processor; and a computer-readable media comprising instructions that, when executed by the processor, cause the device to: receive a plurality of incoming RF signals generated by at least one outgoing RF signal reflecting off the target object, each of the incoming RF signals received by one of the receive antennas; generate signal data corresponding to the incoming RF signals; determine, based on the signal data, that the target object has performed the micro gesture, the micro gesture corresponding to a movement, physical configuration, or shape of the target object; and output an indication of the micro gesture.
32. The device of claim 31, wherein the receive antennas are spatially distributed to support triangulation between the device and the first and second portions of the target object.
32. The device of claim 31, wherein the receive antennas are spatially distributed to support triangulation between the device and portions of the target object.
33. The device of claim 31, wherein: the instructions further cause the device to determine a spatial profile of the target object; and the determination that the target object has performed the relative-movement gesture is based further on the spatial profile of the target object.
33. The device of claim 31, wherein: the instructions further cause the device to determine a spatial profile of the target object; and the determination that the target object has performed the micro gesture is based further on the spatial profile of the target object.
34. The device of claim 33, wherein the at least one transmit antenna comprises a plurality of transmit antennas.
34. The device of claim 33, wherein the at least one transmit antenna comprises a plurality of transmit antennas.
35. The device of claim 34, wherein the instructions further cause the device to transmit the outgoing RF signal using constructive or destructive interference.
35. The device of claim 34, wherein the instructions further cause the device to transmit the outgoing RF signal using constructive or destructive interference.
36. The device of claim 31, wherein: the signal data comprises raw data; the instructions further cause the device to transform the signal data into a different representation; the different representation comprises one or more of: an I/Q transformation that yields one or more complex vectors containing phase and amplitude information, a beamforming transformation that yields a spatial representation of the target object, a range-Doppler transformation that yields velocity and direction information about the target object, a range profile transformation that yields recognition information about the target object, a micro-Doppler transformation that yields high-resolution recognition information about the target object, or a spectrogram transformation that represents corresponding frequencies of the incoming RF signals; and the determination that the target object has performed the relative-movement gesture is based further on the different representation.
36. The device of claim 31, wherein: the signal data comprises raw data; the instructions further cause the device to transform the signal data into a different representation; the different representation comprises one or more of: an I/Q transformation that yields one or more complex vectors containing phase and amplitude information, a beamforming transformation that yields a spatial representation of the target object, a range-Doppler transformation that yields velocity and direction information about the target object, a range profile transformation that yields recognition information about the target object, a micro-Doppler transformation that yields high-resolution recognition information about the target object, or a spectrogram transformation that represents corresponding frequencies of the incoming RF signals; and the determination that the target object has performed the micro gesture is based further on the different representation.  

37. The device of claim 36, wherein the relative-movement gesture comprises a swipe or tap gesture.
37. The device of claim 36, wherein the micro gesture comprises a swipe or tap gesture.
38. The device of claim 31, wherein the signal data comprises respective signal data for the first and second portions of the target object.
38. The device of claim 31, wherein the signal data comprises respective signal data for a plurality of portions of the target object.
39. The device of claim 38, wherein the signal data comprises movement information corresponding to the first and second portions of the target object.
39. The device of claim 38, wherein the signal data comprises movement information corresponding to the portions of the target object.
40. The device of claim 39, wherein: the target object is a hand; the first and second portions of the target object are respective fingers of the hand; and the relative-movement gesture comprises a movement between the fingers of the hand.
40. The device of claim 39, wherein: the target object is a hand; the portions of the target object are respective fingers of the hand; and the micro gesture comprises a millimeter-scale movement between two or more of the fingers of the hand.



Claim 1-40 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-40 of copending Application No. 17/488,015. 
The present application claims the same subject matter of gesture recognition using multiple antenna, which is same as the copending Application No. 17/488,015. 
For example:
17/500,747
17/488,015
1. A method comprising: receiving, by a computing device, a plurality of incoming RF signals generated by at least one outgoing RF signal reflecting off a target object; processing, by the computing device, a set of data originating from the incoming RF signals to extract millimeter-scale information about the target object; and processing, by the computing device, the millimeter-scale information about the target object to identify a micro gesture performed by the target object.
1. A method comprising: receiving, by a computing device, a plurality of incoming RF signals generated by at least one outgoing RF signal reflecting off a target object; processing, by the computing device, a set of data originating from the incoming RF signals to determine shape information about the target object; and processing, by the computing device, the shape information about the target object to identify a gesture performed by the target object.
2. The method of claim 1, wherein: the set of data comprises raw data; and the processing the set of data comprises applying at least one beamforming technique on the raw data.
2. The method of claim 1, wherein: the set of data comprises raw data; and the processing the set of data comprises applying at least one beamforming technique on the raw data.
3. The method of claim 1, further comprising: generating, by the computing device, raw data corresponding to the incoming RF signals; and transforming, by the computing device, the raw data into at least one transformation, wherein: the transformation comprises one or more of: an I/Q transformation that yields one or more complex vectors containing phase and amplitude information, a beamforming transformation that yields a spatial representation of the target object, a range-Doppler transformation that yields velocity and direction information about the target object, a range profile transformation that yields recognition information about the target object, a micro-Doppler transformation that yields high-resolution recognition information about the target object, or a spectrogram transformation that represents corresponding frequencies of the incoming RF signals; and the set of data comprises the transformation.
3. The method of claim 1, further comprising: generating, by the computing device, raw data corresponding to the incoming RF signals; and transforming, by the computing device, the raw data into at least one transformation, wherein: the transformation comprises one or more of: an I/Q transformation that yields one or more complex vectors containing phase and amplitude information, a beamforming transformation that yields a spatial representation of the target object, a range-Doppler transformation that yields velocity and direction information about the target object, a range profile transformation that yields recognition information about the target object, a micro-Doppler transformation that yields high-resolution recognition information about the target object, or a spectrogram transformation that represents corresponding frequencies of the incoming RF signals; and the set of data comprises the transformation.
4. The method of claim 1, wherein the processing the set of data comprises first processing the set of data at a coarser resolution and subsequently processing the set of data at a finer resolution.
4. The method of claim 1, wherein the processing the set of data comprises first processing the set of data at a coarser resolution and subsequently processing the set of data at a finer resolution.
5. The method of claim 1, wherein the set of data includes information about a plurality of portions of the target object.
5. The method of claim 1, wherein the set of data includes information about a plurality of portions of the target object.
6. The method of claim 5, wherein the set of data further includes information about millimeter-scale movement of the portions of the target object.
6. The method of claim 5, wherein the set of data further includes information about movement of the portions of the target object.
7. The method of claim 6, wherein the set of data further includes information about millimeter-scale movement of the portions of the target object at a plurality of times.
7. The method of claim 6, wherein the set of data further includes information about movement of the portions of the target object at a plurality of times.
8. The method of claim 5, wherein: the target object comprises a hand; and the portions comprise respective fingers of the hand.
8. The method of claim 5, wherein: the target object comprises a hand; and the portions comprise respective fingers of the hand.
9. The method of claim 8, wherein the micro gesture comprises the hand forming a certain shape.
9. The method of claim 8, wherein the gesture comprises the hand forming a certain shape.
10. The method of claim 9, wherein the micro gesture further comprises one or more fingers in a certain orientation relative to other parts of the hand.
10. The method of claim 9, wherein the gesture further comprises one or more fingers in a certain orientation relative to other parts of the hand.
11. A device configured to identify a micro gesture performed by a target object, the device comprising: a processor; and a computer-readable media comprising instructions that, when executed by the processor, cause the device to: receive a plurality of incoming RF signals generated by at least one outgoing RF signal reflecting off the target object; generate signal data corresponding to the incoming RF signals; determine, based on the signal data, that the target object has performed the micro gesture, the micro gesture being on a millimeter scale; and output an indication of the micro gesture.
11. A device configured to identify a shape gesture performed by a target object, the device comprising: a processor; and a computer-readable media comprising instructions that, when executed by the processor, cause the device to: receive a plurality of incoming RF signals generated by at least one outgoing RF signal reflecting off the target object; generate signal data corresponding to the incoming RF signals; determine, based on the signal data, that the target object has performed the shape gesture, the shape gesture corresponding to a physical configuration or shape of the target object; and output an indication of the shape gesture.  

12. The device of claim 11, wherein the device comprises a smartphone.
12. The device of claim 11, wherein the device comprises a smartphone.
13. The device of claim 11, wherein the instructions further cause the device to transmit the at least one outgoing RF signal using one or more of: time diversity, frequency diversity, or spatial diversity.
13. The device of claim 11, wherein the instructions further cause the device to transmit the at least one outgoing RF signal using one or more of: time diversity, frequency diversity, or spatial diversity.
14. The device of claim 11, wherein: the instructions further cause the processor to receive a plurality of other incoming RF signals generated by one or more other outgoing RF signals reflecting off the target object at respective previous times; the generation of the signal data comprises generating signal data for the incoming RF signals and other signal data for the other incoming RF signals; and the determination that the target object has performed the micro gesture is based further on the other signal data.
14. The device of claim 11, wherein: the instructions further cause the processor to receive a plurality of other incoming RF signals generated by one or more other outgoing RF signals reflecting off the target object at respective previous times; the generation of the signal data comprises generating signal data for the incoming RF signals and other signal data for the other incoming RF signals; and the determination that the target object is performing the shape gesture is based further on the other signal data.
15. The device of claim 11, further comprising a plurality of receive antennas, wherein: the receipt of the incoming RF signals comprises receiving the incoming RF signals via respective ones of the receive antennas; and the generation of the signal data comprises applying at least one beamforming technique on the incoming RF signals.
15. The device of claim 11, further comprising a plurality of receive antennas, wherein: the receipt of the incoming RF signals comprises receiving the incoming RF signals via respective ones of the receive antennas; and the generation of the signal data comprises applying at least one beamforming technique on the incoming RF signals.
16. The device of claim 11, wherein the determination that the target object has performed the micro gesture is based further on millimeter-scale movement of portions of the target object.
16. The device of claim 11, wherein the determination that the target object is performing the shape gesture is based further on movement of portions of the target object.
17. The device of claim 16, wherein the determination that the target object has performed the micro gesture is based further on determining that the millimeter- scale movement of the portions of the target object corresponds to a transformation of the target object into a physical configuration or shape.
17. The device of claim 16, wherein the determination that the target object is performing the shape gesture is based further on determining that the movement of the portions of the target object corresponds to a transformation of the target object into the physical configuration or shape.  

18. The device of claim 11, wherein the target object is a hand.
18. The device of claim 11, wherein the target object is a hand.  

19. The device of claim 18, wherein the micro gesture comprises one or more fingers of the hand moving, or in a certain orientation, relative to other parts of the hand.
19. The device of claim 18, wherein the shape gesture further comprises one or more fingers of the hand in a certain orientation relative to other parts of the hand.
20. The device of claim 18, wherein the micro gesture comprises a finger of the hand forming a shape.
20. The device of claim 18, wherein the shape gesture further comprises a finger of the hand forming a shape.
21. A device configured to identify a micro gesture performed by a target object, the device comprising: a processor; and a computer-readable media comprising instructions that, when executed by the processor, cause the device to: receive a plurality of incoming RF signals generated by at least one outgoing RF signal reflecting off the target object; generate signal data corresponding to the incoming RF signals; determine, based on the signal data and using at least one machine- learning algorithm, that the target object has performed the micro gesture, the micro gesture being on a millimeter scale; and output an indication of the micro gesture.
21. A device configured to identify a shape gesture performed by a target object, the device comprising: a processor; and a computer-readable media comprising instructions that, when executed by the processor, cause the device to: receive a plurality of incoming RF signals generated by at least one outgoing RF signal reflecting off the target object; generate signal data corresponding to the incoming RF signals; determine, based on the signal data and using at least one machine- learning algorithm, that the target object has performed the shape gesture, the shape gesture corresponding to a physical configuration or shape of the target object; and output an indication of the shape gesture.
22. The device of claim 21, wherein the machine-learning algorithm is trained using other signal data corresponding to other instances of the micro gesture.
22. The device of claim 21, wherein the machine-learning algorithm is trained using other signal data corresponding to other instances of the shape gesture.
23. The device of claim 21, wherein the machine-learning algorithm comprises one or more of a Random Forrest algorithm, a deep learning algorithm, an artificial neural network algorithm, a convolutional neural net algorithm, a clustering algorithm, or a Bayesian algorithm.
23. The device of claim 21, wherein the machine-learning algorithm comprises one or more of a Random Forrest algorithm, a deep learning algorithm, an artificial neural network algorithm, a convolutional neural net algorithm, a clustering algorithm, or a Bayesian algorithm.  

24. The device of claim 21, wherein: the signal data comprises raw data; the instructions further cause the device to transform, using at least one other machine-learning algorithm, the signal data into a different representation; and the determination that the target object has performed the micro gesture is based further on the different representation.
24. The device of claim 21, wherein: the signal data comprises raw data; and the instructions further cause the device to transform, using at least one other machine-learning algorithm, the signal data into a different representation; and the determination that the target object is performing the shape gesture is based further on the different representation.
25. The device of claim 21, wherein: the target object is a hand; and the micro gesture further comprises one or more fingers of the hand moving, or in a certain orientation, relative to other parts of the hand.
25. The device of claim 21, wherein: the target object is a hand; and the shape gesture further comprises one or more fingers of the hand in a certain orientation relative to other parts of the hand.
26. The device of claim 21, wherein: the signal data comprises raw data; the instructions further cause the device to transform the signal data into a different representation; the different representation comprises one or more of: an I/Q transformation that yields one or more complex vectors containing phase and amplitude information, a beamforming transformation that yields a spatial representation of the target object, a range-Doppler transformation that yields velocity and direction information about the target object, a range profile transformation that yields recognition information about the target object, a micro-Doppler transformation that yields high-resolution recognition information about the target object, or a spectrogram transformation that represents corresponding frequencies of the incoming RF signals; and the determination that the target object has performed the micro gesture comprises inputting the different representation into the at least one machine-learning algorithm.
26. The device of claim 21, wherein: the signal data comprises raw data; the instructions further cause the device to transform the signal data into a different representation; the different representation comprises one or more of: an I/Q transformation that yields one or more complex vectors containing phase and amplitude information, a beamforming transformation that yields a spatial representation of the target object, a range-Doppler transformation that yields velocity and direction information about the target object, a range profile transformation that yields recognition information about the target object, a micro-Doppler transformation that yields high-resolution recognition information about the target object, or a spectrogram transformation that represents corresponding frequencies of the incoming RF signals; and the determination that the target object has performed the shape gesture comprises inputting the different representation into the at least one machine-learning algorithm.
27. The device of claim 21, wherein the micro gesture is three-dimensional.
27. The device of claim 21, wherein the shape gesture is three-dimensional.
28. The device of claim 21, wherein the determination that the target object has performed the micro gesture comprises: determining, using a first stage, a classification of the target object; and determining, using a second stage, that the target object has performed the micro gesture.
28. The device of claim 21, wherein the determination that the target object has performed the shape gesture comprises: determining, using a first stage, a classification of the target object; and determining, using a second stage, that the target object has performed the shape gesture.
29. The device of claim 28, wherein the second stage is based on the classification of the target object.
29. The device of claim 28, wherein the second stage is based on the classification of the target object.
30. The device of claim 28, wherein the classification of the target object comprises a classification of the target object as a certain body part.
30. The device of claim 28, wherein the classification of the target object comprises a classification of the target object as a certain body part.
31. A device configured to identify a micro gesture performed by a target object, the device comprising: at least one transmit antenna; a plurality of receive antennas; a processor; and a computer-readable media comprising instructions that, when executed by the processor, cause the device to: receive a plurality of incoming RF signals generated by at least one outgoing RF signal reflecting off the target object, each of the incoming RF signals received by one of the receive antennas; generate signal data corresponding to the incoming RF signals; determine, based on the signal data, that the target object has performed the micro gesture, the micro gesture corresponding to a movement, physical configuration, or shape of the target object; and output an indication of the micro gesture.
31. A device configured to identify a shape gesture performed by a target object, the device comprising: at least one transmit antenna; a plurality of receive antennas; a processor; and a computer-readable media comprising instructions that, when executed by the processor, cause the device to: receive a plurality of incoming RF signals generated by at least one outgoing RF signal reflecting off the target object, each of the incoming RF signals received by one of the receive antennas; generate signal data corresponding to the incoming RF signals; determine, based on the signal data, that the target object has performed the shape gesture, the shape gesture corresponding to a physical configuration or shape of the target object; and output an indication of the shape gesture.
32. The device of claim 31, wherein the receive antennas are spatially distributed to support triangulation between the device and portions of the target object.
32. The device of claim 31, wherein the receive antennas are spatially distributed to support triangulation between the device and portions of the target object.
33. The device of claim 31, wherein: the instructions further cause the device to determine a spatial profile of the target object; and the determination that the target object has performed the micro gesture is based further on the spatial profile of the target object.
33. The device of claim 31, wherein: the instructions further cause the device to determine a spatial profile of the target object; and the determination that the target object has performed the shape gesture is based further on the spatial profile of the target object.
34. The device of claim 33, wherein the at least one transmit antenna comprises a plurality of transmit antennas.
34. The device of claim 33, wherein the transmit antenna comprises a plurality of transmit antennas.
35. The device of claim 34, wherein the instructions further cause the device to transmit the outgoing RF signal using constructive or destructive interference.
35. The device of claim 34, wherein the instructions further cause the device to transmit the outgoing RF signal using constructive or destructive interference.
36. The device of claim 31, wherein: the signal data comprises raw data; the instructions further cause the device to transform the signal data into a different representation; the different representation comprises one or more of: an I/Q transformation that yields one or more complex vectors containing phase and amplitude information, a beamforming transformation that yields a spatial representation of the target object, a range-Doppler transformation that yields velocity and direction information about the target object, a range profile transformation that yields recognition information about the target object, a micro-Doppler transformation that yields high-resolution recognition information about the target object, or a spectrogram transformation that represents corresponding frequencies of the incoming RF signals; and the determination that the target object has performed the micro gesture is based further on the different representation.  

36. The device of claim 31, wherein: the signal data comprises raw data; the instructions further cause the device to transform the signal data into a different representation; the different representation comprises one or more of: an I/Q transformation that yields one or more complex vectors containing phase and amplitude information, a beamforming transformation that yields a spatial representation of the target object, a range-Doppler transformation that yields velocity and direction information about the target object, a range profile transformation that yields recognition information about the target object, a micro-Doppler transformation that yields high-resolution recognition information about the target object, or a spectrogram transformation that represents corresponding frequencies of the incoming RF signals; and the determination that the target object has performed the shape gesture is based further on the different representation.
37. The device of claim 36, wherein the micro gesture comprises a swipe or tap gesture.
37. The device of claim 36, wherein the shape gesture comprises a swipe or tap gesture.
38. The device of claim 31, wherein the signal data comprises respective signal data for a plurality of portions of the target object.
38. The device of claim 31, wherein the signal data comprises respective signal data for a plurality of portions of the target object.
39. The device of claim 38, wherein the signal data comprises movement information corresponding to the portions of the target object.
39. The device of claim 38, wherein the signal data comprises movement information corresponding to the portions of the target object.
40. The device of claim 39, wherein: the target object is a hand; the portions of the target object are respective fingers of the hand; and the micro gesture comprises a millimeter-scale movement between two or more of the fingers of the hand.
40. The device of claim 39, wherein: the target object is a hand; and the portions of the target object are fingers of the hand.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-40 would be allowable if they overcome the rejection above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628